Title: To James Madison from Richard Forrest, 9 September 1812 (Abstract)
From: Forrest, Richard
To: Madison, James


9 September 1812, Washington. “Agreeably to your request, I wrote to an excellent judge of Wine in Baltimore, to purchase (if he should approve of the quality) a pipe of the prize Wine then about to be sold there.” Encloses the letter he received in reply [not found] explaining that the purchase was not made. “The Victory of Capn. Hull, has given great animation to every class of persons appertaining to our navy. The Carpenters at the Yard appear [to] move with a new step, and seem to strike two strokes now, for one formerly.”
